UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-35362 TRIPADVISOR, INC. (Exact name of registrant as specified in its charter) Delaware 80-0743202 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 400 1st Avenue Needham, MA 02494 (Address of principal executive office) (Zip Code) (781) 800-5000 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨Nox Class OutstandingSharesatOctober 30,2015 Common Stock, $0.001par value per share 131,386,699shares ClassB common stock, $0.001par value per share 12,799,999shares TripAdvisor, Inc. Form 10-Q For the Quarter Ended September 30, 2015 Table of Contents Page Part I—Financial Information Item1. Unaudited Financial Statements Unaudited Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2015 and 2014 3 Unaudited Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended September 30, 2015 and 2014 4 Unaudited Consolidated Balance Sheets at September 30, 2015 and December31, 2014 5 Unaudited Consolidated Statement of Changes in Stockholders’ Equity for the Nine Months Ended September 30, 2015 6 Unaudited Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2015 and 2014 7 Notes to Unaudited Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item3. Quantitative and Qualitative Disclosures about Market Risk 40 Item4. Controls and Procedures 40 Part II—Other Information Item1. Legal Proceedings 41 Item1A. Risk Factors 41 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 41 Item4. Mine Safety Disclosures 41 Item 5. Other Information 42 Item6. Exhibits 42 Signature 43 2 PART I – FINANCIAL INFORMATION Item 1. Unaudited Financial Statements TRIPADVISOR, INC. UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS (in millions, except per share amounts) Three months ended September 30, Nine months ended September 30, Revenue $ Costs and expenses: Cost of revenue (1) 16 11 46 28 Selling and marketing (2) Technology and content (2) 54 46 General and administrative (2) 37 36 94 Depreciation 13 12 42 33 Amortization of intangible assets 10 6 26 11 Total costs and expenses Operating income 88 84 Other income (expense): Interest expense (3 ) (2 ) (7 ) (6 ) Interest income and other, net (Note 16) 13 (7 ) 15 (7 ) Total other income (expense), net 10 (9 ) 8 ) Income before income taxes 98 75 Provision for income taxes ) Net income $ 74 $ 54 $ $ Earnings per share attributable to common stockholders (Note 14): Basic $ Diluted $ Weighted average common shares outstanding (Note 14): Basic Diluted (1) Excludes amortization expense as follows: Amortization of acquired technology included in amortization of intangible assets $ 2 $ 1 $ 7 $ 2 Amortization of website development costs included in depreciation 8 8 27 21 $ 10 $ 9 $ 34 $ 23 (2) Includes stock-based compensation expense as follows: Selling and marketing $ 4 $ 4 $ 12 $ 10 Technology and content $ 8 $ 7 $ 20 $ 19 General and administrative $ 7 $ 6 $ 20 $ 17 The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 TRIPADVISOR, INC. UNAUDITED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in millions) Three months ended Nine months ended September 30, September 30, Net income $ 74 $ 54 $ $ Other comprehensive income (loss): Foreign currency translation adjustments (1) Reclassification adjustment on sale of business included in total other income (expense), net (Note 3) 1 - 1 - Total other comprehensive loss (9 ) Comprehensive income $ 65 $ 40 $ $ (1) Foreign currency translation adjustments exclude income taxes due to our practice and intention to indefinitely reinvest the earnings of our foreign subsidiaries in those operations.
